Citation Nr: 0634954	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether there was clear and unmistakable error (CUE) in a 
May 20, 1969, rating decision which reduced the disability 
evaluation for anxiety reaction from 10 percent to a 
noncompensable rating.  

3.  Entitlement to an effective date prior to May 5, 1999, 
for an increased evaluation for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss, as 
that term is defined by VA, which is attributable to his 
military service.

2.  In a May 1969 rating decision the RO reduced the 
disability evaluation assigned for anxiety reaction from 10 
percent to zero percent.  The veteran was notified of that 
decision and did not appeal.

3.  The May 1969 rating decision was based on the evidence 
then of record and constituted a reasonable exercise of 
rating judgment.


4.  Following the May 1969 decision, a May 20, 1997, VA 
outpatient evaluation record constituted an informal claim 
for an increased rating for the veteran's PTSD, and the 
medical evidence therein is sufficient to find occupational 
and social impairment, with deficiencies in most areas, from 
that date.

5.  The veteran has indicated that he has completed four 
years of high school and one year of college, and that he has 
been employed since 1970.  

6.  The veteran has several service-connected disabilities, 
to include PTSD, which is rated 70 percent disabling.  

7.  Evidence concerning the veteran's employment status tends 
to show that while he is currently employed, this employment 
is best characterized as marginal in view of the sheltered 
nature of the family business where he works.  

8.  The veteran's service-connected disabilities are so 
disabling as to prevent him from obtaining and maintaining 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The May 1969 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

3.  The May 1969 rating decision that reduced the disability 
evaluation assigned the veteran's service-connected anxiety 
reaction to 0 percent, effective from April 1, 1969, was not 
clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104, 
4.132, Diagnostic Code 9400 (1969); 38 C.F.R. § 3.105 (2006).


4.  For the period from May 20, 1997, the criteria for a 70 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 
3.157, 3.159, 3.321(b)(1), 3.400, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

5.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice in May 2001 (bilateral hearing 
loss) and March 2003 (TDIU) correspondence; in a September 
2003 supplemental statement of the case (SSOC) (bilateral 
hearing loss); and a December 2005 SSOC (TDIU and effective 
date claims), fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  This type 
notice was subsequently provided in March 2006.  These claims 
were readjudicated in an April 2006 SSOC.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to establish entitlement to the benefits 
sought, as well as his duty to submit all pertinent evidence 
in his possession.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, that error is 
harmless since there is no evidence the error reasonably 
affects the fairness of the adjudication.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
Id.

The VCAA does not apply to a claim based on an allegation 
that a VA decision is clearly and unmistakably erroneous.  
Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  


Laws and Regulations/Analysis

Service Connection - Bilateral Hearing Loss

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A sensorineural hearing loss may be presumed to have been 
incurred in service if it was compensably disabling within 
one year of the veteran's separation from active duty.  
38 C.F.R. §§ 3.307, 3.309.

Hearing disability, for purposes of VA compensation, is when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A review of the service medical records shows that audiometer 
findings reported in the course of the veteran's November 
1965 induction and October 1967 separation examinations were 
normal.  

Private audiogram reports of record, dated in March 1993 and 
March 2001, include a diagnosis of mild to moderate 
sensorineural hearing loss.  The March 1993 report indicated 
that left ear hearing was normal through 2000 Hz, with mild 
sensorineural hearing loss from 3000 to 8000 Hz.  Right ear 
hearing was within normal limits from 250 to 8000 Hz.  


The report of a December 2001 VA audio examination shows that 
the veteran's claims file was reviewed.  Audiometry testing 
showed that pure tone thresholds, in decibels, at the 500, 
1000, 2000, 3000, and 4000 Hz ranges for the right ear were, 
respectively, 10, 10, 10, 35, and 25.  For the left ear, the 
respective pure tone thresholds were 10, 10, 15, 30, and 30.  
Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnoses included normal right 
ear hearing with the exception of mild sensorineural hearing 
loss at 3000 Hz, and normal left ear hearing through 2000 Hz 
with mild sensorineural hearing loss thereafter.  

A January 2003 letter from a private physician essentially 
related the veteran's sensorineural hearing loss to noise 
exposure incurred during his military service.  

The veteran testified before a local hearing officer in 
January 2004 that he had hearing loss due to noise exposure 
in-service, and that he was first treated following his 
military service for hearing-related complaints in the mid-
1980's.  See pages four through seven of hearing transcript.  

Recent VA outpatient treatment records dated in 2004 and 2005 
make no mention of any hearing-related complaints and/or 
treatment.

The Board has reviewed all VA and private medical records on 
file.  None of these records showed a hearing loss for VA 
purposes as that term is defined at 38 C.F.R. § 3.385.  In 
the absence of proof of a present disability, there cannot be 
a valid claim [of service connection].  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Also, sensorineural 
hearing loss was clearly not shown to be compensably 
disabling within one year of the veteran's separation from 
active duty.  The claim is therefore denied.  

As to the veteran's written statements and testimony provided 
to the RO, he is essentially asserting that he has a hearing 
loss disorder due to his period of service.  These lay 
assertions alone, however, are insufficient to substantiate 
his claim, without supporting medical evidence of a current 
hearing loss as that term is defined by VA.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  The veteran has 
not been shown to be competent to provide a medical diagnosis 
or medical nexus evidence.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 

CUE in a May 20, 1969, Rating Decision Which Reduced the 
Disability Evaluation for Anxiety Reaction to a 
Noncompensable Rating

The veteran alleges clear and unmistakable error (CUE) in a 
May 1969 RO decision, where the RO reduced the disability 
rating assigned for his service-connected anxiety reaction 
from 10 to 0 percent, effective from April 1, 1969.  He was 
provided notice of this decision in May 1969.  He did not 
appeal the decision.

The representative, as part of a July 2006 Appellant's Brief, 
argues that Diagnostic Code (Code) 9400, then in effect for 
anxiety reaction, allowed for a 10 percent evaluation where 
less than the criteria required for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment, was shown.  The 
representative added that the veteran's complaints of 
nightmares and a startle response problem at the April 1969 
VA examination essentially satisfied the criteria necessary 
for a 10 percent evaluation.  

Though the veteran has argued that he was never notified of 
the May 1969 rating decision (see correspondence received 
with a VA Form 9, received by VA in May 2000), a notice 
letter addressed to the veteran's then home of record, dated 
in May 1969, is of record.  The May 1969 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).


A CUE exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Id. at 314.  Additionally, CUE 
is the kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  

The report of a VA special psychiatric evaluation, conducted 
on April 1, 1969, shows that the veteran complained of having 
nightmares and being susceptible to loud noises.  The veteran 
was noted work in the construction business with his father.  
Mental status examination findings were essentially normal.  
A sleep disorder, manifested by frequent nightmares, was 
diagnosed.  Marital maladjustment was also diagnosed.  The 
examiner commented that the veteran was completely competent.  

In May 1969, 38 C.F.R. § 4.132, Code 9400 (anxiety reaction) 
provided a 10 percent rating for generalized anxiety disorder 
where less than the criteria for the 30 percent rating was 
present, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A zero 
percent rating was for application where there were neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  

Based on a review of the evidence contained in the record at 
the time of the May 1969 decision, namely the April 1, 1969, 
VA special psychiatric examination report, the Board finds 
that VA did not commit CUE with respect to its reduction 
action.  


Simply put, it is clearly not "undebatable" that "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell.  In other words, the May 1969 consideration of the 
April 1969 VA examination findings, in light of the criteria 
set out in Code 9400, constituted a reasonable exercise of 
rating judgment.  It was clearly within the RO's rating 
discretion to take the reduction action it did pursuant to 38 
C.F.R. § 4.132, Code 9400 (1969).  

The May 1969 rating decision's assessment of the veteran's 
psychiatric disability was a tenable one and cannot be said 
to constitute an error about which reasonable minds could not 
differ.  That judgment will not be disturbed now by finding 
CUE where none exists.

The Board also notes parenthetically that, while not argued 
as a basis for CUE in the May 1969 decision by either the 
veteran or his representative, the fact that the RO did not 
supply the appellant with a rating proposing to implement to 
reduction does not constitute CUE.  Here, 38 C.F.R. 
§ 3.105(e), in effect in 1969, unlike the wording in the 
current version of 38 C.F.R. § 3.105(e), did not require such 
action.  Also, the reduction to a noncompensable rating did 
not affect a reduction in "compensation payments."  See 
38 C.F.R. § 3.105(e) (1969).  In other words, the zero 
percent rated anxiety reaction, together with the veteran's 
four noncompensably-rated shrapnel wound injuries, continued 
to provide the veteran, pursuant to VAR 1324, now 38 C.F.R. 
§ 3.324, an overall 10 percent rating.  

Effective Date Earlier than May 5, 1999, for an Increased 
Evaluation for PTSD

In December 1967, the veteran was granted service connection 
for an anxiety reaction and a 10 percent evaluation was 
assigned.  

In a May 1969 rating decision the RO reduced the disability 
evaluation assigned for anxiety reaction to zero percent.  
The veteran was notified of that decision by letter sent to 
his address then of record and he did not appeal.


Of record are documents pertaining to a January 1997 hearing 
by the Connecticut Employment Security Appeals Division 
pertaining, in part, to the veteran's on-the-job conduct in 
December 1996.  These documents do not include medical 
statements but do show that the veteran had a history of 
interpersonal conflicts with employees.  

Following the May 1969 decision, a VA mental health 
psychiatric evaluation report, dated May 20, 1997, 
constitutes an informal claim for an increased rating for the 
PTSD.  See 38 C.F.R. §§ 3.155, 3.157.  The evaluation report 
shows that he was seen by a VA psychologist for a VA 
psychiatric examination.  He reported a long history of PTSD 
symptoms including irritability, rage, and avoidance.  The 
appellant was noted to have reported to the Newington VA 
facility on May 13, 1997, with symptoms of increased 
depression, irritability, guilt, and a desire to escape 
responsibility.  Mental status examination revealed the 
veteran to be sad and tearful.  The veteran's thoughts were 
logical and goal directed.  No suicidal or homicidal ideation 
was present.  The examiner opined that the veteran had severe 
PTSD with increased anxiety and depression.  

The RO adjudicated that claim in a March 2000 rating 
decision, and, in recharacterizing the disability as PTSD, 
assigned a 30 percent rating, effective from May 5, 1999.

A May 5, 1999, VA mental health attending progress note shows 
that the veteran was seen for recent exacerbations of PTSD 
symptoms.  He also complained of having had several recent 
angry outbursts in public settings which embarrassed him.  He 
complained of chronic hypervigilance, an exaggerated startle 
response, and feelings of avoidance.  He denied suicidal or 
homicidal ideation.  The veteran was notified of that 
decision in a March 2000, and, in May 2000, took exception 
with the effective date assigned.  

In her report, the examiner who conducted the September 24, 
1999, VA mental disorders examination noted that the veteran 
was being sen for an increased rating.  He reported multiple 
stressors dating from his Vietnam experience.  He noted that 
postservice he became a workaholic, but in approximately 1997 
he began to seek treatment at the Newington clinic.  He later 
came to VA after arguing with his spouse.  He described 
having frequent recollections of Vietnam, flashbacks, 
difficulty conversing with people, and dreading going to 
social functions.  The veteran reported taking Zoloft which 
helped his temper.  Still he described having a strong 
startle reaction, nightmares, and chronic sleep problems.  
Mental status examination revealed that the veteran to be 
slightly nervous.  He was not depressed or delusional, and 
there was no evidence of suicidal or homicidal ideation.  The 
examiner diagnosed PTSD, and assigned a GAF of 50.  The 
examiner commented that the veteran had significant symptoms 
due to PTSD.  

As part of a January 2002 hearing officer decision, the 
rating for the veteran's PTSD was increased to 50 percent, 
effective from May 5, 1999.  A January 2002 RO rating 
decision implemented this 50 percent rating.  The hearing 
officer decision noted that private medical evidence was 
considered, with all of this private medical evidence dated 
more than one year prior to May 5, 1999.  See 38 C.F.R. 
§ 3.157(b)(2).  

The veteran, thereafter, on March 15, 2002, submitted a claim 
for a 70 percent rating.  

A March 27, 2002, VA mental health telephone contact entry, 
showing that treatment options were discussed with the 
veteran for his PTSD, is the first ascertainable date of 
increased disability.  The following day a VA outpatient 
treatment record found an exacerbation of the veteran's 
symptoms, with increased depression.  

In February 2003, Andrew W. Meisler, Ph.D., reported treating 
the veteran in 1997.  The veteran was diagnosed with severe 
PTSD with intrusive thoughts, signs of emotional distress, 
rage reactions, sleep disturbance and startle reaction.  

A September 2003 rating decision increased the disability 
evaluation assigned to 70 percent, effective from March 27, 
2002.  During a January 2004 local hearing the veteran 
informed the hearing officer that the 70 percent rating 
assigned was "correct."  See page 53 of hearing transcript.


In January 2004, the veteran informed VA that the effective 
date assigned for the recently granted 70 percent disability 
rating for his PTSD should be earlier.  

Except as otherwise provided, the effective date of an award 
based on a claim for an increased rating shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim.  The effective date of 
an award of increased compensation shall be the earliest date 
at which it is ascertainable that an increase in disability 
has occurred, if the claim for an increased rating is 
received within one year from such date, otherwise the date 
of receipt of the claim controls.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o).

The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO has rated the veteran's PTSD pursuant to Code 9411.  
Under Code 9411, a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2006).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).
A decision of the RO becomes final and binding, and is not 
subject to revision on the same factual basis, unless a 
notice of disagreement is filed within one year of notice of 
the decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
In order to constitute a valid notice of disagreement, the 
veteran's statement must express disagreement with a specific 
determination; be in writing; be filed with the office from 
which the veteran received notice of the decision, unless he 
has received notice that his claims file has been transferred 
to another VA office; be filed within one year of the notice 
of decision; be filed by the veteran or his representative; 
and express a desire to contest the result by appellate 
review.  Gallegos v. Gober, 289 F.3d 1309, 1314 (Fed. Cir. 
2002); 38 C.F.R. §§ 20.201-20.302 (2005).

Because the veteran did not appeal the May 1969 rating 
decision, that decision is final and entitlement to an 
effective date based on any claim filed prior thereto is 
precluded as a matter of law.  The May 20, 1997, VA 
outpatient mental health psychiatric evaluation did, however, 
constitute a claim for an increased rating.  The veteran is, 
therefore, potentially entitled to an effective date up to 
one year prior to the May 1997 claim, depending on when it 
was ascertainable that an increase in disability occurred.  
See 38 C.F.R. § 3.400(o).

In this regard, the record is devoid of pertinent medical 
evidence dated during the year prior to May 20, 1997.

Accordingly, after a chronological review of the evidence of 
record, to include a review of the clinical presentation on 
May 20, 1997, the Board finds that the veteran's PTSD was 
manifested by occupational and social impairment, with 
deficiencies in most areas.  The appeal for an earlier 
effective date is therefore allowed to the extent indicated.  

TDIU

The veteran asserts that he is unable to maintain employment 
due to his service-connected disabilities.  He argues that he 
works in a "sheltered" work place, and that but for the 
protection provided by his family co-employees he would be 
unable to work.

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration of cases in which veterans who are unemployable 
due to service-connected disabilities but who do not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

To warrant a total disability rating based on the veteran 
being individually unemployable due to service-connected 
disabilities, the evidence must show that he is unable to 
obtain or retain substantially gainful employment because of 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341.  In determining whether an individual 
is unemployable by reason of service-connected disabilities, 
consideration must be given to the type of employment for 
which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age may 
not be considered a factor.  38 C.F.R. § 3.341.  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19.

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  

Significantly, however, marginal employment may also be held 
to exist, on a facts found basis, based on employment in a 
protected environment such as a family business or sheltered 
workshop even when earned income exceeds the poverty 
threshold.  Consideration shall be given to all claims as to 
the nature of the employment and the reason for the 
termination.  38 C.F.R. § 4.16(a).

The veteran has several service-connected disabilities 
including PTSD, rated 70 percent disabling; hypertension, 
evaluated as 10 percent disabling; and multiple scars, each 
of which are evaluated as noncompensable.  As the combined 
evaluation is 70 percent, the veteran meets the percentage 
requirement of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating.  However, as noted above, the appellant must 
still show that he is unable to obtain or retain 
substantially gainful employment because of service-connected 
disabilities alone.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.  

In this case, evidence concerning the veteran's employment 
status includes a September 1999 VA PTSD examination report 
which shows that he was "employed as vice president of a 
construction company."  Testimony provided in the course of 
an August 2000 RO hearing essentially addressed the veteran's 
inability to work anywhere else but for the family 
construction business where we was currently employed.  A 
March 2001 letter from the Hartford Vet Center refers to the 
veteran as being "self-employed."  Receipt of a VA Form 21-
4138 in August 2002 shows that he claimed that other than 
working in a "sheltered" environment he was unable to work.  

A February 2003 letter from a private physician stated that 
the veteran, despite severe PTSD symptoms, "remains self-
employed and is able to function in this capacity, with 
intermittent work and social difficulties due to his 
symptoms."  The physician added, however, that the veteran 
would essentially not be able to function vocationally in an 
environment where he would have to take instructions/orders 
from others.  The physician reiterated these opinions in an 
April 2003 letter.

At a May 8, 2003, VA PTSD examination the veteran was found 
to demonstrate an intense and labile affect and irritable 
mood.  His thought process was coherent and there was no 
evidence of suicidal ideation or homicidal ideation.  No 
auditory or visual hallucinations were present.  Insight and 
judgment were good.  The examiner noted that if the veteran 
did not own his own business he could not e employed.  When 
outside inspectors visit his work place, police are 
occasionally necessary in light of their feelings of the 
veteran being a threat.  The diagnosis was PTSD, and a GAF 
score of 41 was provided.  

Received in May 2003 from the veteran was a VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability.  On the form, he indicated that he had been 
employed from 1970 to the present.  He noted that he had 
completed four years of high school and one year of college.  
He added that he became too disabled to work in December 
1967.

A July 2004 VA mental health progress note shows that the 
veteran was very busy in his business environment.  

In January 2005, the veteran's daughter, a clinical 
neuropsychologist, wrote that the appellant was unable to 
work in any environment apart from the family run, sheltered 
workplace.

Of record is a Social Security Administration earnings report 
which shows that the appellant earned a substantially gainful 
income each year since at least 1973.

The representative, in July 2006, argued that the veteran was 
being penalized in his attempt of obtaining TDIU benefits 
because of his "status as a co-owner of his family business 
[of] which he is no long[er] considered a productive 
contributor due to his failed efforts to control his 
psychiatric symptoms."  See Appellant's Brief.  

Notwithstanding the representative's July 2006 argument, the 
evidence of record clearly shows that the veteran, though he 
contends otherwise, is currently employed in a job that 
provides an income above the poverty line for a single 
person.  The evidentiary record, however, does support a 
finding that the veteran's current employment status within 
his family construction business constitutes marginal 
employment.  See 38 C.F.R. § 4.16(a).  

In short, after carefully weighing the evidence of record the 
Board finds that there exists an approximate balance of 
evidence for and against the claim.  When the evidence for 
and against the claim is in relative equipoise, by law, the 
Board must resolve all reasonable doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006).  Accordingly, in light of the clinical evidence 
showing that the veteran is employed in a sheltered family 
business, his employment is marginal in nature, and, as such, 
does not constitute substantially gainful employment.  Hence, 
with resolution of doubt in the veteran's favor, a grant of 
TDIU is warranted under 38 C.F.R. § 4.16(a) (2006).

In reaching this decision the Board acknowledges that the 
veteran earns far above the poverty level.  In the vast 
majority of cases such a fact would preponderate against a 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders.  The evidentiary tipping pointing this case, 
however, is the uncontradicted clinical evidence that the 
appellant could not be employed any where other than in his 
family run business.  Only in that sheltered environment are 
they willing to deal with lawsuits from former employees who 
arguably were verbally insulted by the appellant; only in 
that environment is the veteran's employer willing to accept 
the presence of police in light of the appellant being a 
perceived threat to others; and only there is the claimant's 
employer willing to address the PTSD related difficulties 
which the appellant brings to the work place on a day to day 
basis.  

Of course, should future evidence show that the veteran's 
PTSD symptoms have improved his rating arguably could be 
reduced at a later date.  Such evidence might include a 
social and industrial survey addressing the appellant's 
ability to work with others in an environment away from the 
family owned business.  It might also include a series of 
field examinations conducted on different days at the 
appellant's work place to evaluate his ability to work some 
where other than at his current employment.  At this point, 
however, the evidence is at least in equipoise as to whether 
the veteran could work in any environment other than the 
sheltered environment offered by a loving family and the 
business that they operate. 


ORDER

Service connection is denied for bilateral hearing loss.

The May 1969 rating decision reducing the rating assigned the 
veteran's anxiety reaction to a noncompensable level was not 
clearly and unmistakably erroneous.

Subject to the provisions governing the payment of monetary 
benefits, entitlement to a 70 percent rating for PTSD is 
granted for the period from May 20, 1997.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a total disability rating 
by reason of individual unemployability due to service-
connected disabilities is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


